           Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                (Northern Division)

PROGRESSIVE CASUALTY                  *
INSURANCE COMPANY
     Plaintiff                        *

      v.                              *

UNDERGROUND DISPATCH                  *     Case No.:
SERVICES LLC
                                      *
      Serve on:
      Steve Bowie                     *
      202 Deer Valley Drive
      Frederick, Maryland 21702       *

And                                   *

ANDREW FREEMAN                        *

      712 Guilford Avenue             *
      Hagerstown, Maryland 21740
                                      *
And
                                      *
STEPHANIE BURNS
                                      *
      1054 Dual Place
      Hagerstown, Maryland 21740      *

And                                   *

ENTERPRISE RAC COMPANY                *
OF MARYLAND, LLC
                                      *
      Serve on:
      The Corporation Trust, Inc.     *
      2405 York Road, Suite 201
      Lutherville Timonium, Md. 21093 *

******************************************************************************
                 COMPLAINT FOR DECLARATORY JUDGMENT
            Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 2 of 10



       Plaintiff, Progressive Casualty Insurance Company (“Progressive”), by its undersigned

attorneys, Paul M. Finamore, Michael J. Elliker, and Pessin Katz Law, P.A., and in support of its

complaint for declaratory relief against Defendants Underground Dispatch Services, LLC

(“Underground Dispatch”), Andrew Freeman, Stephanie Burns, and Enterprise RAC Company of

Maryland, LLC (“Enterprise”) avers as follows:

                         I.      INTRODUCTION/NATURE OF ACTION

       1.       This is an action for declaratory judgment in which Progressive seeks a declaration

that it has no duty to defend or indemnify Underground Dispatch or Andrew Freeman under a

commercial automobile liability insurance, Policy No. 08270904, Form 6912, Edition 06/10 (the

“Policy”), issued to Underground Dispatch, for claims arising from an accident asserted to fall

under the Policy by Stephanie Burns.

       2.       Ms. Burns reported her claim to Progressive on May 28, 2019 (the “Claim”).

       3.       According to Ms. Burns, she was involved in a motor vehicle accident on May 24,

2019 with a 2018 Nissan Altima driven by Andrew Freeman (the “Loss”).

       4.       More specifically, Ms. Burns asserted that Mr. Freeman negligently caused the

accident and that he was an insured under the Policy.

       5.       The Nissan was owned by Enterprise and rented to Mr. Freeman.

                                           II.     PARTIES

       6.       Plaintiff Progressive is a corporation organized under the laws of the State of Ohio,

with its principal place of business in Cleveland, Ohio and at all relevant times hereto, was duly

authorized to issue insurance policies in the State of Maryland.




                                                  2
             Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 3 of 10



        7.       Upon information and belief, Defendant Underground Dispatch is a Limited

Liability Company organized under the laws of Maryland, with its principal place of business in

Hagerstown, Maryland.

        8.       Upon information and belief, Defendant Andrew Freeman is a resident of the State

of Maryland and resides in Washington County, Maryland.

        9.       Upon information and belief, Defendant Stephanie Burns is a resident of the State

of Maryland and resides in Washington County, Maryland.

        10.      Upon information and belief, Enterprise is a Limited Liability Company regularly

conducting business in the State of Maryland, with its principal office in Wilmington, Delaware.

                                III.     JURISDICTION AND VENUE

        11.      This is an action for declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

        12.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332(a) as there

is diversity of citizenship between plaintiff and defendants and the amount in controversy exceeds,

exclusive of interest and costs, the sum of Seventy-Five Thousand Dollars ($75,000) based upon

Ms. Burns’ allegations of serious injuries, significant property damage, Mr. Freeman’s medical

bills, and the likely cost of defense if coverage were to exist.

        13.      Venue is proper pursuant to 28 U.S.C. § 1391, as two of the defendants reside in

Maryland, one of the defendants has its principal place of business in Maryland, and the motor

vehicle accident giving rise to this action occurred in this district.

                                   IV.     THE BURNS CLAIM

        14.      On May 24, 2019, Stephanie Burns was involved in a motor vehicle accident with

a 2018 Nissan Altima driven by Andrew Freeman (the “Loss”).

        15.      According to Ms. Burns, she was significantly injured as a result of the Loss.



                                                   3
         Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 4 of 10



       16.     She also alleges that Mr. Freeman negligently caused the accident and that he was

an insured under the Policy.

                               V.      THE ENTERPRISE CLAIM

       17.     The Nissan driven by Mr. Freeman had a Vehicle Identification Number (“VIN”)

of 1N4AL3AP7JC145261 and was owned by Enterprise.

       18.     Mr. Freeman had rented the vehicle from Enterprise.

       19.     Enterprise may have a claim against Mr. Freeman and Underground Dispatch for

damage to its vehicle in the Loss, for which Mr. Freeman and Underground Dispatch may look to

Progressive under the Policy for indemnification.

                                 VI.    THE FREEMAN CLAIM

       20.     On information and belief, Mr. Freeman incurred at least $1414.65 in medical bills

arising from the Loss.

       21.     Mr. Freeman may make a claim under the Policy for Personal Injury Protection

coverage for payment.

                   VII.    PROGRESSIVE’S INSURANCE COVERAGE

       22.     The Policy, including all of its terms, conditions and exclusions, was issued to

Underground Dispatch with effective dates from October 15, 2018 through October 15, 2019. A

copy of the Policy is attached as Exhibit A.

       23.     According to the declarations page of the Policy, the named insured was

Underground Dispatch Services LLC. The declarations page also listed four “Rated drivers,” none

of whom were involved in the Loss.

       24.     The “Auto coverage schedule” on the declarations page listed a single vehicle for

the Policy—a 2008 Kia Sedona with VIN: KNDMB22335864248105.



                                               4
            Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 5 of 10



       25.      The General Definitions of the Policy included:

       5. “Insured auto” or “your insured auto” means:

             a. Any auto specifically described on the declarations page; or

             b. An additional auto for Part I - Liability To Others and/or Part II - Damage
                To Your Auto on the date you become the owner if:

                (i) you acquire the auto during the policy period shown on the declarations
                    page;

                (ii) we insure all autos owned by you that are used in your business;

                (iii) no other insurance policy provides coverage for that auto; and

                (iv) you tell us within 30 days after you acquire it that you want us to cover
                     it for that coverage.

      ...

             c. Any replacement auto on the date you become the owner if:

                (i) you acquire the auto during the policy period shown on the declarations
                    page;

                (ii) the auto that you acquire replaces one specifically described on the
                     declarations page due to termination of your ownership of the replaced
                     auto or due to mechanical breakdown of, deterioration of, or loss to the
                     replaced auto that renders it permanently inoperable; and

                (i) no other insurance policy provides coverage for that auto.

       ...

       14. “Temporary substitute auto” means any auto you do not own while used with
           the permission of its owner as a temporary substitute for an insured auto that
           has been withdrawn from normal use due to breakdown, repair, servicing, loss
           or destruction.

Exhibit A at 10, 12.

       26.      Part I – Liability to Others of the Policy stated:

       INSURING AGREEMENT – LIABILITY TO OTHERS



                                                   5
         Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 6 of 10



       Subject to the Limits of Liability, if you pay the premium for liability coverage for
       the insured auto involved, we will pay damages, other than punitive or exemplary
       damages, for bodily injury, property damage, and covered pollution cost or
       expense, for which an insured becomes legally responsible because of an accident
       arising out of the ownership, maintenance or use of that insured auto. However,
       we will only pay for the covered pollution cost or expense if the same accident also
       caused bodily injury or property damage to which this insurance applies.

       We will settle or defend, at our option, any claim or lawsuit for damages covered
       by this Part I. We have no duty to settle or defend any lawsuit, or make any
       additional payments, after the Limit of Liability for this coverage has been
       exhausted by payment of judgments or settlements.

       ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

       A. When used in Part I – Liability To Others, insured means:
          1. You with respect to an insured auto.
          2. Any person while using, with your permission, and within the scope of that
             permission, an insured auto you own, hire, or borrow except [three
             provisions not applicable to this matter].
          3. Any other person or organization, but only with respect to the legal liability
             of that person or organization for acts or omissions of any person otherwise
             covered under this Part I – Liability To Others.

       B. When used in Part I - Liability To Others, insured auto also includes:
          1. Trailers designed primarily for travel on public roads, while connected to
             your insured auto that is a power unit;
          2. Mobile equipment while being carried or towed by an insured auto; and
          3. Any temporary substitute auto.

Exhibit A at 13-14.

       27.    Part II – Damage to Your Auto of the Policy stated:

       INSURING AGREEMENT – COLLISION COVERAGE

       Subject to the Limits of Liability, if you pay the premium for Collision Coverage,
       we will pay for loss to your insured auto and its permanently attached equipment
       when it collides with another object or overturns.

       INSURING AGREEMENT – COMPREHENSIVE COVERAGE

       Subject to the Limits of Liability, if you pay the premium for Comprehensive
       Coverage, we will pay for loss to your insured auto and its permanently attached
       equipment for any cause other than those covered under Collision Coverage.



                                                6
         Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 7 of 10



       ...

       ADDITIONAL COVERAGE

       ...

       2. Coverage for Temporary Substitute Autos

       If a temporary substitute auto is involved in a loss, we will provide the same
       coverage and deductible that would have applied to the insured auto for which it
       is a substitute. The most we will pay for loss to a temporary substitute auto is the
       lesser of the Actual Cash Value at the time of loss or the cost of repairing or
       replacing the damaged or stolen property with like kind and quality, less the
       applicable deductible.

Exhibit A at 21-22.

       28.     No premiums for Collision Coverage or Comprehensive Coverage appeared on the

declarations page. Exhibit A at 2.

       29.     The Policy included an Endorsement for Personal Injury Protection that stated:

       Subject to the Limits of Liability, if you pay the premium for Personal Injury
       Protection Coverage, we will pay reasonable and necessary covered expenses
       incurred because of bodily injury:
              1. that arises from an accident;
              2. that is sustained by an insured; and
              3. that arises out of the ownership, operation, maintenance, or use,
                  including loading or unloading, of a motor vehicle.

Exhibit A at 35.

       30.     Within the “Additional Definitions” portion of the Personal Injury Protection

Endorsement, the Policy provided:

       4. “Insured” means:

       ...

               b. if the named insured shown on the Declarations Page is a corporation,
                  partnership, organization or any other entity that is not a natural
                  person, any person:
                      i.  while operating or using an insured auto or a temporary
                          substitute auto with your express or implied permission;

                                                7
            Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 8 of 10



                     ii.   while occupying an insured auto as a guest or passenger; or
                    iii.   sustaining bodily injury, as a pedestrian or while occupying a
                           vehicle operated by animal or muscular power, in an accident
                           involving an insured auto.

Exhibit A at 36.

       31.      Ms. Burns has sought compensation from Progressive under the Policy by asserting

that Underground Dispatch and Mr. Freeman are insured under the Policy and are liable to her for

the Loss.

       32.      Additionally, Enterprise may seek compensation for damage to its vehicle that was

driven by Mr. Freeman for which Mr. Freeman and Underground Dispatch may seek coverage.

       33.      Finally, Mr. Freeman, individually, may seek personal injury protection coverage

under the Policy for medical expenses he incurred as a result of the Loss.

       34.      Following a thorough investigation of the Loss, Progressive denied all coverage

arising from the Loss for Underground Dispatch and Mr. Freeman because Progressive determined

that the Nissan did not fall within the Policy’s coverage provisions.

                           COUNT I – DECLARATORY JUDGMENT

       35.      Progressive incorporates its Paragraphs 1 through 34 as if fully set forth herein.

       36.      There is no coverage for Underground Dispatch or Mr. Freeman under the Policy.

       37.      The Policy provides coverage to an insured for sums the insured is obligated to pay

as damages resulting from the ownership, maintenance or use of an insured auto.

       38.      The Policy does not provide coverage for a vehicle that is not owned by

Underground Dispatch unless the vehicle is a temporary substitute vehicle.

       39.      In order for a vehicle to be a temporary substitute vehicle, the vehicle must be used

as a temporary substitute for an insured auto that has been withdrawn from normal use due to

breakdown, repair, servicing, loss or destruction.

                                                  8
            Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 9 of 10



       40.      Progressive’s investigation found no suggestion that an insured auto under the

Policy had been withdrawn from normal service for any reason.

       41.      Thus, the Nissan that was not owned by Underground Dispatch but that Mr.

Freeman drove at the time of the Loss did not meet the definition of a temporary substitute vehicle.

       42.      Because the Nissan was not owned by Underground Dispatch and did not meet the

definition of a temporary substitute vehicle, it was not an insured auto under the Policy.

       43.      The Policy provides no coverage for Underground Dispatch because Mr. Freeman

was not driving an insured auto at the time of the Loss.

       44.      The Policy provides no coverage to Mr. Freeman because he was not driving an

insured auto at the time of the Loss.

       45.      Pursuant to the Declaratory Judgment Act of 1934, 28 U.S.C. §§ 2201-2202,

Plaintiffs seek a declaration of the rights and obligations of the parties with respect to the Policy

as related to the Loss and to each other.

       46.      There exist actual controversies of justiciable issues between Plaintiff and

Defendants regarding their rights and obligations with respect to the Policy as related to the Loss.

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.       Determine and adjudicate the rights and obligations of the parties with respect to

the Policy, the Loss, and each other;

       B.       Declare that Progressive has no duty to defend, indemnify, or otherwise compensate

any of the Defendants under the Policy as related to the Loss.

       C.       Declare that Progressive’s denial of coverage for Underground Dispatch and Mr.

Freeman was proper in light of the fact that it had no duty to defend, indemnify, or otherwise

compensate any of the Defendants under the Policy as related to the Loss.



                                                 9
     Case 1:19-cv-03413-DLB Document 1 Filed 11/26/19 Page 10 of 10



D.       Grant such other and further relief as the nature of this cause may require.



                                               Respectfully submitted,

                                               /s/ Paul M. Finamore
                                               Paul M. Finamore
                                               Federal Bar No. 05992
                                               Michael J. Elliker
                                               Federal Bar No. 20810
                                               Pessin Katz Law, P.A.
                                               901 Dulaney Valley Road, Suite 500
                                               Towson, Maryland 21204
                                               (410) 938-8800
                                               pfinamore@pklaw.com
                                               melliker@pklaw.com
                                               Attorneys for Plaintiff
                                               Progressive Casualty
                                               Insurance Company




                                          10
